     Case 3:19-cv-00744-AJB-RBB Document 24 Filed 09/30/20 PageID.192 Page 1 of 2




1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    ARMANDO SALINAS,                                  Case No.: 19cv0744-AJB(RBB)
12                                     Plaintiff,       ORDER DENYING MOTION TO
      v.                                                APPOINT COUNSEL
13
                                                        [ECF NO. 22]
14    W.L. MONTGOMERY, et al.,
15                                  Defendants.
16
17          Plaintiff Armando Salinas is a state prisoner proceeding pro se and in forma
18   pauperis, alleging civil rights violations pursuant to 42 U.S.C. § 1983 against Defendant
19   A. Young, formerly known as F. Hodo. On September 22, 2020, the Court received
20   Plaintiff’s motion to appoint counsel, which was filed nunc pro tunc to September 18,
21   2020 [ECF No. 22]. Plaintiff requests that counsel be appointed because he is unable to
22   access the prison law library due to the COVID-19 pandemic and needs counsel’s
23   assistance with conducting discovery. (Pl.’s Mot. 1, ECF No. 22.) As explained below,
24   his motion is DENIED.
25         “[T]here is no absolute right to counsel in civil proceedings.” Hedges v.
26   Resolution Trust Corp., 32 F.3d 1360, 1363 (9th Cir. 1994) (citation omitted). District
27   courts have discretion, however, pursuant to 28 U.S.C. § 1915(e)(1), to appoint counsel
                                                    1
28                                                                              19cv0744-AJB(RBB)
Case 3:19-cv-00744-AJB-RBB Document 24 Filed 09/30/20 PageID.193 Page 2 of 2
